Citation Nr: 0624450	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-16 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
educational assistance benefits in the amount of $1,795.60 
was properly created, and if so, whether the appellant is 
entitled to a waiver of recovery of that overpayment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the veteran's request for a waiver of 
recovery of an overpayment in the amount of $1,795.60.


FINDINGS OF FACT

1.  A January 2003 rating decision granted the veteran a 
total disability rating based on individual unemployability 
by reason of service-connected disabilities; that decision 
also found that his dependent daughter was entitled to 
Dependents' Educational Assistance (DEA).

2.  During the relevant period, the veteran had a child above 
the age of 18 who attended school for whom he received 
additional monthly VA compensation.

3.  The overpayment at issue, $1,795.60, was created as a 
result of the veteran receiving additional VA compensation 
while his child were receiving DEA benefits under 38 U.S.C.A. 
Chapter 35, and is valid. 

4.  The record contains no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of an overpayment of VA benefits in the amount 
of $1,795.60.

5.  Recovery of the overpayment in the amount of $1,795.60 
from the veteran would not be against equity and good 
conscience.



CONCLUSIONS OF LAW

1.  An overpayment of VA educational assistance benefits in 
the amount of $1,795.60 was properly created.  10 U.S.C.A. § 
16136(b) (West Supp. 2005); 38 C.F.R. § 21.4210 (2005).

2.  The recovery of an overpayment of VA educational 
assistance benefits in the amount of $1,795.60 would not be 
against the principles of equity and good conscience.  38 
U.S.C.A. § 5302(a) (West Supp. 2005); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the debt of $1,795.60 was properly 
created.  The Board also finds that there was no evidence of 
any fraud, misrepresentation, or bad faith on the part of the 
veteran in creating the debt, but that it would not be 
against the standard of equity and good conscience to recover 
the debt.  Therefore, the veteran is not entitled to a waiver 
of recovery of that overpayment

I.  Factual Background

In December 2002, the veteran filed a claim for a total 
disability rating based on individual unemployability by 
reason of service-connected disabilities (TDIU).  The veteran 
also submitted a VA Form 21-674 (Request for Approval of 
School Attendance), wherein he indicated that his daughter 
was enrolled as a full-time student and would expect to 
graduate with a B.A. in June 2003. 

In a January 2003 rating decision, the RO granted the 
veteran's claim for a TDIU and also established eligibility 
to DEA under 38 U.S.C.A. Chapter 35 for the veteran's 
daughter, effective July 19, 2002.  The cover letter dated 
January 21, 2003, advised the veteran that his dependents may 
be eligible for DEA, and indicated that the pamphlet, 
"Summary of Education Benefits," was enclosed explaining the 
program.  The RO also sent a letter setting forth the 
veteran's amended disability compensation award, indicating 
that his award included additional benefits for his spouse 
and child and setting forth the period that payments for his 
child would continue based on school attendance.

In January 2003, the veteran's daughter filed an application 
for DEA under the provisions of Chapter 35, Title 38, U.S.C.  
In February 2003, the RO sent the daughter a Certificate of 
Eligibility letter for her to complete and return.  This 
letter explained that she was entitled to benefits for any 
approved program of education under DEA.  The letter also 
explained that she may select one of the following dates for 
her benefits to begin: (1) July 19, 2002, the effective date 
of the veteran's permanent and total disability rating; or 
(2) January 21, 2003, the date VA notified the veteran of his 
permanent and total disability rating; or (3) any date 
between these two dates.  

The letter further advised the daughter that "the veteran is 
currently receiving compensation for you.  Compensation and 
Chapter 35 benefits cannot be paid during the same period 
after an eligible child's 18th birthday.  Therefore, 
selecting the earlier date will create an over payment to the 
veteran, that he would have to repay."  (Emphasis added).  
In March 2003, the RO received the daughter's reply in which 
she chose July 19, 2002, as the beginning date for her DEA 
benefits, thereby creating an overpayment.  

In an April 2003 letter, the RO notified the veteran that, 
because VA was paying benefits based on his report that his 
daughter was attending school, he should verify her 
attendance of this school year.  The veteran replied by 
submitting a VA Form 21-8960 (Certificate of School 
Attendance or Termination) in May 2003, wherein he noted that 
his daughter was currently attending school and was expected 
to complete a five-year program in 2006.

In a letter dated June 11, 2003, the RO notified the veteran 
that it was reducing payments based on evidence that they had 
received information from the VA Education Center in St. 
Louis, Missouri that his daughter had been in receipt of 
Chapter 35 education benefits since August 28, 2002.  
Therefore, his daughter had been removed from his VA award, 
effective August 28, 2002.  The RO notified the veteran that 
his disability compensation was amended as follows: $2,163.00 
effective from August 28, 2002, and $2,193.00 effective from 
December 1, 2002.  It was then explained to the veteran that 
he would be notified regarding his overpayment in a separate 
letter. 

In a letter dated June 26, 2003, the RO notified the veteran 
that he owed VA $1,795.60.  The RO explained that they would 
automatically withhold and apply his benefit check to the 
debt until it was cleared.  The withholding schedule was to 
begin in September 2003.  The letter also notified the 
veteran of his appellate rights.  

In a July 2003 letter, the veteran argued that he should not 
be required to repay any overpayment based on VA's 
administrative delay.  He explained that his benefits dated 
back to July 2002 and that he was never notified of the 
overpayment or the fact that he might have to repay any funds 
if his daughter were awarded Chapter 35 education benefits.  
Therefore, he never made any arrangements for the funds other 
than to help his daughter with her education.  He explained 
that he was not awarded TDIU benefits until the end of 2002 
and that his daughter did not receive DEA until May of this 
year.  He added that he was not notified of the overpayment 
until June 2003.  

The veteran submitted a VA Form 5655 (Financial Status 
Report) in October 2003.  In this report, the veteran 
disclosed a net monthly income of $3,375.00 and monthly 
expenses of $2,260.00, leaving him $1,115.00 each month.  His 
assets included $83,000.00 in real estate, $17,000.00 in 
stocks and other bonds, approximately $2,000.00 in the bank, 
and $300.00 cash on hand, for a total of $102,300.00.  His 
only reported debt was a $2,000.00 outstanding loan balance, 
for which he was paying $185.00 each month.  

In November 2003 the veteran was notified that his request 
for a waiver of debt had been denied by the Committee on 
Waivers and Compromises.  The RO explained to the veteran 
that his fault in the creation of the debt outweighed any 
financial hardship created by the repayment; therefore, it 
would not be against equity and good conscience to expect 
repayment of this debt.  The RO pointed out that the VA Form 
22-5490 clearly noted that it was against federal regulations 
to receive extra compensation for a dependent child while in 
school and for her to receive Chapter 35 benefits at the same 
time.  

In a Report of Contact dated in November 2003, the veteran's 
representative disagreed with the RO's decision.  The 
representative argued that the overpayment had been created 
by VA's delay in adjudicating his TDIU claim rather than any 
notification by the veteran.  The representative explained 
that the veteran was notified of the award of Chapter 35 
education benefits on January 15, 2003, which was made 
retroactive to July 19, 2002.  The representative argued that 
the retroactive award, determined by the RO, ultimately 
caused the overpayment.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in December 2004.  The veteran 
indicated that he was awarded TDIU benefits in January 2003 
and that his daughter had requested Chapter 35 education 
benefits in either January or February of 2003.  He stated 
that she had been attending Indiana University until she had 
recently become ill.  He explained that he had to send his 
daughter additional money while she was doing a semester 
abroad in France.  

The veteran argued that the overpayment was caused by VA's 
administrative delay in granting his TDIU claim and by the 
RO's retroactive award of Chapter 35 education benefits.  The 
veteran stated that VA had recouped the $1,795.60 debt by 
taking $150.00 a month of his disability check.  He also 
explained that he had additional expenses not listed in his 
Financial Status report, including $600 to $700 a year for 
insurance, at least $1,500 to $1,600 a year in housing costs, 
and $5,000 to replace his heating and cooling systems in his 
house.  

II.  Analysis

After reviewing the evidence, the Board finds that the debt 
of $1,795.60 was properly created.  The Board also finds that 
there was no evidence of any fraud, misrepresentation, or bad 
faith on the part of the veteran in creating the debt, but 
that it would not be against the standard of equity and good 
conscience to recover the debt.  Therefore, the veteran is 
not entitled to a waiver of recovery of that overpayment.

A.  Validity of Overpayment 

Before a claim for waiver of an overpayment may be 
adjudicated, the matter of whether the overpayment was 
properly created must first be addressed if the appellant 
asserts the invalidity of the debt.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-435 (1991).  Where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered.  See VAOGCPREC 6-98.

Chapter 35 of Title 28 of the United Stated Code provides for 
educational assistance to the dependents of a veteran if that 
veteran has a total disability permanent in nature resulting 
from a service-connected disability.  38 U.S.C.A. § 
3501(1)(A)(ii).  The commencement of a program of education 
or special restorative training under Chapter 35 shall be a 
bar to subsequent payments of compensation, dependency and 
indemnity compensation (DIC), or pension; or to increased 
rates, or additional amounts, of compensation, DIC, or 
pension.  See 38 U.S.C.A. § 3562.  In other words, as 
pertinent to this case, the law prohibits dual payment of 
additional compensation for a dependent when the dependent is 
also receiving Chapter 25 benefits.  

The conditions applicable to the bar to payment of 
compensation for a child concurrently with educational 
assistance allowance under Chapter 35 are set forth in 38 
C.F.R. § 21.3023. 38 C.F.R. § 3.707(a).  A child who is 
eligible for educational assistance and who is also eligible 
for pension, compensation, or DIC must elect whether he or 
she will receive educational assistance or compensation.  An 
election of educational assistance either before or after the 
age of 18 years is a bar to subsequent payment, increased 
rates, or additional amounts of pension, compensation or DIC 
on account of the child, based on school attendance on or 
after the age of 18 years.  See 38 C.F.R. § 21.3023.

In this case, it appears that the veteran is not challenging 
the propriety of the creation of the indebtedness.  In April 
2003, the RO determined that the overpayment of VA benefits 
was properly created when the veteran's daughter began 
receiving her first Chapter 35 benefits from July 19, 2002.  
The RO explained to the veteran how the overpayment was 
created.  The RO also provided him with an audit of his 
account, which verifies an overpayment in the amount 
$1,795.60.  The Board thus concludes that the debt of 
$1,795.60 was properly created.  Therefore, the central issue 
in this case is limited to the request for waiver of recover 
of the overpayment.  

B.  Waiver of Recovery of Overpayment

The law provides that a finding of fraud, misrepresentation, 
or bad faith precludes a grant of a waiver of recovery of an 
overpayment. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  In 
this case, the veteran testified that he had no knowledge of 
the fact that that his daughter was receiving Chapter 35 
education benefits retroactive to July 19, 2002.  The Board 
thus finds no evidence of any fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  Waiver of the recovery of the overpayment 
therefore is not precluded under the provisions set forth in 
38 U.S.C.A. § 5302(c).  

If there is no indication of fraud, misrepresentation, or bad 
faith, as in this case, recovery of overpayment of benefits 
is prohibited if the Secretary determines that recovery would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.962.  Recovery of the overpayment 
shall be waived if it is determined that recovery of the 
indebtedness would be against equity and good conscience.  38 
C.F.R. § 1.963(a).

In applying the "equity and good conscience" standard, the 
factors to be considered are listed in 38 C.F.R. § 
1.965(a)(1)-(6), and consist of fault of the debtor, 
balancing of faults, undue hardship, defeat the purpose of 
the benefit program, unjust enrichment, and changing position 
to one's detriment.  Each of these six non-exclusive elements 
must be addressed to determine whether the facts and 
circumstances in this case dictate that collection of an 
overpayment would be against equity and good conscience.  Id; 
see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board finds that neither the veteran nor VA was at fault 
for the overpayment in the amount of $1,795.60.  Because of 
the chronology of events, the veteran cannot be held 
accountable for the overpayment at issue.  As noted, the RO 
awarded DEA benefits to the veteran's daughter retroactively 
to August 28, 2002, and the veteran did not become aware of 
this retroactive payment until July 26, 2003.  The Board 
finds that the veteran was not at fault for the creation of 
this debt created by the retroactive educational assistance 
award for the same period of time in which he was already 
receiving additional dependency compensation for his 
daughter.  

However, the Board finds that there is an element of unjust 
enrichment in the veteran's receipt and retention of VA 
benefits that he was not legally entitled to receive.  With 
respect to financial hardship, for the pertinent period of 
time, the Board finds that the veteran's monthly income 
exceeds his monthly expenses by $1,115.00.  The veteran also 
reported substantial assets, including $83,000 in real 
estate, $17,000 in stocks, $2,000 in a bank account, for a 
total exceeding $100,000.  Thus, the amount of the debt, 
$1,795.60, is relatively insignificant in light of the 
veteran's financial situation, thereby precluding a finding 
of undue hardship.  Although the veteran testified in 
December 2004 that he had recently incurred additional 
expenses ($600 to $700 a year for insurance, at least $1,500 
to $1,600 a year for housing, and a one-time payment of 
$5,000 for a new heating and cooling system), the veteran's 
assets far exceed these expenses.  Further, the reported rate 
of recoupment from his monthly income was not 
disproportionate and repayable within a reasonable period of 
time.  

In addition, the recovery of the overpayment would not defeat 
the purpose of paying benefits by nullifying the objective 
for which the benefits were intended, namely, payment of 
additional compensation on the basis of the children's 
educational pursuits.  Lastly, there is no evidence that the 
veteran changed his position to his own detriment based on 
the overpayment of $1,795.60.  Although the veteran testified 
that he had sent his daughter additional money while she was 
doing a semester in France, there is no indication that he 
changed his position to his own detriment based on the 
overpayment.  

After considering these factors, the Board concludes that the 
preponderance of the evidence is against a finding that the 
recovery of the overpayment in the amount of $1.795.60 would 
be against the principles of equity and good conscience.  
Although the veteran was not at fault in creating the debt at 
issue, requiring him to pay the debt would not create any 
undue hardship, does not defeat the purpose of the benefit 
program, and would result in unjust enrichment to the veteran 
to the extent that he is not legally entitled to the dual 
payment of VA benefits on his account.  There is also no 
indication that the veteran changed his position to his own 
detriment because of the overpayment.  Accordingly, the 
veteran's request for a waiver of recovery of an overpayment 
in the amount of $1,795.60 is denied.

The Board finds that the duty-to-assist and duty-to-notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) do not apply to this appeal.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  See Barger v. 
Principi, 16 Vet. App. 132 (2002) (the VCAA does not apply to 
cases involving the waiver of recovery of overpayment claims 
because the statute at issue in such cases is not found Title 
38, United States Code, Chapter 51, i.e., the laws affected 
by VCAA).  


ORDER

A request for a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $1,795.60 is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


